Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 30, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149902                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  THOMSON REUTERS (TAX & ACCOUNTING),                                                                      Joan L. Larsen,
  INC.,                                                                                                              Justices
           Plaintiff-Appellee,
  v                                                                SC: 149902
                                                                   COA: 313825
                                                                   Ct of Claims: 11-000091-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 30, 2015
           t1229
                                                                              Clerk